The opinion of the court was delivered by
Rogers, J.
— The third section of the act of 1835 provides, that any person who shall, bona fide, take a lease of any real estate of the yearly value of ten dollars, and shall dwell upon the same for one whole year, and pay the said rent, shall, by virtue thereof, be entitled to a settlement. The evidence proves, that the pauper resided in the City of Allegheny, as a housekeeper, for more than one year, and the jury have found he paid more than ten dollars rent. That the pauper resided in different tenements, we decided to be immaterial in a case ruled at Sunbury, at our last session, and not yet reported. Nor do we think it of any moment that he did not pay all the rent, according to contract. If he paid part, that is enough, provided the payment exceeded the sum required by the act. This is the reasonable construction of an act, always interpreted liberally, in favor of that unfortunate class. Suppose he had resided in a house, at a rent of $500; would it be just, that he should be deprived of a settlement, because he had failed to pay the last instalment, or a less sum ? In other words, having, in good faith, paid $450, would it be right to deprive him of the support the law allows, because, through unavoidable misfortune, he was unable to discharge the residue of the rent remaining due ?
Judgment affirmed.